     Case 5:20-cv-00455 Document 16 Filed 08/31/21 Page 1 of 2 PageID #: 97




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


NORMAN J. FORD,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:20-cv-00455

D.L. YOUNG,
Warden, FCI Beckley,

               Respondent.

                                             ORDER

               Pending are Petitioner Norman J. Ford’s pro se Petition for Writ of Habeas Corpus

under 28 U.S.C. 2241 [Doc. 2], filed July 2, 2020, and Respondent Warden Young’s Motion to

Dismiss [Doc. 10], filed October 2, 2020. This action was previously referred to the Honorable

Cheryl A. Eifert, United States Magistrate Judge, for submission of proposed findings and a

recommendation (“PF&R”). Magistrate Judge Eifert filed her PF&R on August 10, 2021.

Magistrate Judge Eifert recommended that the Court deny Mr. Ford’s Section 2241 Petition, grant

Warden Young’s Motion to Dismiss, dismiss this matter with prejudice, and remove it from the

docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s
     Case 5:20-cv-00455 Document 16 Filed 08/31/21 Page 2 of 2 PageID #: 98




right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on August 21, 2021.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 15], DENIES Mr. Ford’s

Section 2241 Petition for a Writ of Habeas Corpus [Doc. 2], GRANTS Warden Young’s Motion

to Dismiss [Doc. 10], DISMISSES this matter WITH PREJUDICE, and REMOVES the case

from the docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: August 31, 2021




                                                 2
